Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered on June 1, 1982, and judgment of said court (Harold Rothwax, J.), rendered on June 2,1982, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur — Sullivan, J. P., Ross, Asch, Rosenberger and Wallach, JJ.